Name: Commission Regulation (EEC) No 3487/86 of 14 November 1986 amending Regulation (EEC) No 2321/86 laying down detailed rules for the application of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/22 Official Journal of the European Communities 15. 11 . 86 COMMISSION REGULATION (EEC) No 3487/86 of 14 November 1986 amending Regulation (EEC) No 2321/86 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production whereas Article 6 of Regulation (EEC) No 2321 /86 should be amended so that the agricultural conversion rate appli ­ cable to such applications is that in force on 30 November 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production (*), and in particular Article 5 thereof. Whereas Commission Regulation (EEC) No 2321 /86 (2) lays down detailed rules for granting compensation for the definitive discontinuation of milk production ; Whereas Article 6 of Regulation (EEC) No 2321 /86 provides that the amounts of the compensation are to be converted into national currencies using the agricultural conversion rate in force on 28 July 1986 for applications accepted by 31 January 1987 at the latest ; whereas, by taking into account the change in the agricultural conver ­ sion rate occurring for certain Member States after 28 July 1986 and until 30 November 1986, the date laid down for the submission of applications, the definitive discontinu ­ ation arrangements would be made more effective ; HAS ADOPTED THIS REGULATION : Article 1 In Article 6 of Regulation (EEC) No 2321 /86, the date '28 July 1986' is hereby replaced by '30 November 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1986 . For the Commission ! Frans ANDRIESSEN Vice-President (&gt;) OJ No L 119, 8 . 5 . 1986, p . 21 . (2) OJ No L 202, 25 . 7. 1986, p . 13 .